Foster, J.
The question in the present case was, whether the pauper, whose settlement was once in the plaintiff town of Wilbraham, had acquired a new settlement in Ludlow. The burden of proof to establish this was on the plaintiffs. After the presiding judge had announced the rule of law which he deemed to govern the case, and the instructions which he proposed to give to the jury, the plaintiffs declined to argue the case, submitted to a verdict for the defendants, and alleged exceptions. Under these circumstances, the only question open for revision is the correctness of the rulings. The evidence is not for the court to pass upon, and is reported only to make the instructions intelligible and enable us to judge better whether they were pertinent and accurate.
The pauper leased his house in Ludlow in June 1857, and never lived in it again. He remained in that town, working as *591a laborer, until August in that year. He then went to his brother’s house in Wilbraham, and afterwards worked about, as a day laborer, in the towns of Wilbraham, Springfield, and Ludlow, till October 1861, after which he remained in Wilbraham in the family of Horace Clark, who was about that time appointed his guardian, until he was committed as an insane pauper to the hospital at Northampton. The proposition to be maintained by the plaintiffs was, that after August 1857 he continued to reside in Ludlow within the meaning of the pauper laws ; so that a settlement in that town could be subsequently acquired. There was certainly no actual continuance of bis former home in that town; it was broken up and he had abandoned it, apparently without any intention to return there to live. But the argument for the plaintiffs is, that the pauper’s domicil remained in Ludlow until he acquired a new one in some other town, and that, while absent in fact, he continued to live there in contemplation of law, and by such constructive residence the prescribed period for acquiring a settlement was completed.
Assuming that this view of the law is correct, and that domicil and residence are identical under the pauper laws, we are nevertheless of opinion that the rule of law stated to the jury was correct. If, from the time the pauper left Ludlow in August 1857, he had “ no opinions, desires or intentions in relation to residence, except to have a home wherever he worked,” then he did have in each successive town where he lived as a laborer a home and domicil so long as he remained there. It must be borne in mind that this was the case of one who had abandoned his former dwelling-place, either with no intention of return, or at the most with such vague, indefinite and remote purposes in this respect that they would not prevent him from readily acquiring a new domicil wherever he might go. The person was a day laborer without family, separated by judicial decree from his wife. Such a man, so situated, when he is laboring in one town with no other intention as to residence except to have a home wherever he works, may well be deemed to live there with the purpose of remaining for an indefinite period of time, and *592thus to have there all the home he has anywhere, as much of a domicil as such a wanderer can have. At least it was competent for the jury to come to that conclusion ; and the instructions under which they did so were unobjectionable.
It is unnecessary to attempt a precise definition of the term domicil, as to which that eminent English judge, Dr. Lushington, has said that, “ although so many powerful minds have been applied to the question, there is no universally agreed definition of the term, no agreed enumeration of the ingredients which constitute domicil.” Maltass v. Mattass, 1 Rob. Eccl. 74. Story Confl. Laws, c. 3. Our own adjudged cases sufficiently establish the rule that one who is residing in a place with the purpose of remaining there for an indefinite period of time, and without retaining and keeping up any animus revertendi, or intention to return, to the former home which he has abandoned, will have his domicil in the place of his actual residence Sleeper v. Paige, 15 Gray, 349. Whitney v. Sherborn, 12 Allen 111. Where the question is one of national domicil, this state meat may not be correct; for such a condition of facts might not manifest an intention of expatriation. But it is accurate enough for cases like the present, which relate to a change of domicil from one place to another within the same Common' wealth. Exceptions overruled.